—Orders, Family Court, Bronx County (Clark Richardson, J.), entered on or about January 2, 2002, which denied respondent-appellant’s motion to vacate his default in appearing at the fact-finding and dispositional hearings, unanimously affirmed, without costs. Appeal from orders of disposition, same court and Justice, entered on or about October 3, 2001, which, insofar as appealed from, terminated respondent-appellant’s parental rights to the subject children following a fact-finding determination of permanent neglect, and committed the children’s custody and guardianship to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously dismissed, without costs.
No basis exists to disturb Family Court’s finding, made after a hearing, that respondent failed to credibly explain his nonappearance at the fact-finding or dispositional hearings, and also failed to show a meritorious defense (see Matter of Devon Dupree F., 298 AD2d 103 [2002]). In the latter regard, there was simply no refutation of the agency’s showings at inquest that respondent’s visits were neither regular nor punctual, and that he refused to commit to any realistic plan for the children’s return. The only appealable order herein is that denying the motion to vacate the defaults (see Matter of Tyrone W., 223 AD2d 367 [1996]); accordingly, we dismiss the appeal from the dispositional order (see Matter of Joei R., 302 AD2d 334, 335 [2003], lv dismissed and denied 100 NY2d 575 [2003]). In any event, the children’s best interests clearly lie in adoption by the foster family with whom they have lived for practically their entire lives (id. at 335-336). Concur — Buckley, P.J., Nardelli, Mazzarelli, Ellerin and Lerner, JJ.